Title: From Charles Thomas Clark to Abigail Smith Adams, 24 December 1817
From: Clark, Charles Thomas
To: Adams, Abigail Smith


				
					Dear Grand Mother
					Cowes December 24th: 1817—
				
				My letters to my dear wife will have informed you of our arrival here: I sent several to her by the London Packet bound to Baltimore: there was a Boston ship near Portsmouth but she sailed before I could get any letters on board of her and I do not think she will arrive at this season of the year as soon as one farther South. I find my health improve (notwithstanding this damp climate) very much. Mr: Rush and his family did not leave the ship for two or three days in consequence of the boisterous weather. Come: Stewart, Capt: Ballard and some other officers set off for London the same day. It is said they will return the last of this week, and I hope so as the wind is fair and there is nothing else that I know of to detain the ship.Although I stay on shore I have been prevented by the weather until the day before yesterday from seeing any thing of the country. On Monday I rode over part of the island which I believe has been styled the garden of England. It has a well cultivated appearance now, but the land seems to be more highly improved than naturally good. We visited what is to strangers the greatest object of curiosity and admiration on the Island; the remains of an ancient and very extensive Gothick Castle about a mile to the southward and Westward of NewPort. Carisbrook Castle it is called and belongs to the crown.The steward who takes care of a modern building and is there I suppose for the purpose of shewing it to visitors gave us the whole history of it, and as far as I am read he agrees with record. He pointed out the iron barred window (the only one now remaining) through which it is said Charles 1st. attempted to escape. The highest part appears to have been a tower (or keep he called it:) the step stones on which you ascend are some of them worn half through. On the top are the remains of the flagstaff planted in a large stone. That of course cannot lay claim to such high antiquity as the more durable parts of the castle and moreover I believe that method of displaying the colours is more modern than the sixth century in which the steward says the Saxons threw up the work. I however tore off a piece of it and got a piece of the wall which I will endeavour to keep for Mr: Shaw in compliance with my promise as I dare say many an antiquarian has articles in his cabinet, if not less curious at least not so ancient and not so well authenticated. There is an ass trained to draw water from a well by running on the inner part of a large wheel, in the same manner that squirrels exercise themselves in cages. The well he informed us was excavated out of solid rock near two Hundred feet.—I went the same day to Portsmouth and had the good fortune to be shewn the harbour of Gosport. I went on board the Nelson which they boast off deservedly.—I passed today close to the Russian fleet which is sold to the Spaniards: the ships are said to be rotten: one of the officers yesterday was detected in a store smuggling canvass; however that did not appear to be surprising to the British officers. The conversation at inns seems to turn pretty much on the trial of a man by the name of Hour for a blasphemous libel of which it seems to me he was guilty: however the jury thought not but considered it rather in the light of an opposition to Government. I wish we could send every English American here: if they did not get cured of their affection for the magnanimous nation in a short time they might remain their whole lives here as it would be a good riddance to us. The people here seem to think highly of our president which I believe he deserves, and that he could call forth the spontaneous energies of our nation which is only requisite to ensure success to any measure that his cabinet may adopt.—You dear Madam know what my feelings are, for you have been called to a painful separation like myself; you can imagine my anxious solicitude for the tender situation of my dear wife. I shall not have the consolation to receive any intelligence from her till I shall have been in the Mediterranean perhaps some time. I cannot but suffer a great deal but “I will trust in the Lord.” I am not unmindful that I ought to be thankful, for the blessing of knowing that she is under your Charge. it is indeed a great blessing. I hope to receive letters soon after I arrive in the Mediterranean and that you will send me tidings by every opportunity of my beloved Susan, when she shall be unable. My love to the President and other friends. With the greatest affection and Esteem / Yr. G. Son
				
					Charles T. Clark
				
				
			